Wood, J. (after stating the facts.) The law did not authorize any but a written contract to be made with appellant (Kirby’s Digest, § 7615), and the written contract in evidence, made presumably under the above section, could not be changed or contradicted by parol testimony. Parol evidence could not be adduced to show a different contract from that authorized by law. Sec. 7615, supra. The contract which appellant introduced and upon which his suit was grounded was unambiguous as to the time for which appellant was employed and the wages to be paid him. Any prior propositions or contemporaneous agreements which tended to vary or conflict with the written contract should have been excluded by the court. The court erred in its rulings, both in the admission of testimony and the declaration of law. The appellant’s prayer for instruction should have been granted. See Barry-Wehmiller Mach. Co. v. Thompson, 83 Ark. 287; Soudan Planting Co. v. Stevenson, 83 Ark. 171; Arden Lumber Co. v. Henderson Iron Works & Supply Co., 83 Ark. 240; Johnson v. Hughes, 83 Ark. 105; Lower v. Hickman, 80 Ark. 505; Thomas v. Johnson, 78 Ark. 574; Anderson v. Wainwright, 67 Ark. 62; Rector v. Bernaschina, 64 Ark. 650; Jenkins v. Shinn, 55 Ark. 352; Ritchie v. Frazier, 50 Ark. 393. Here the contract was complete in itself, and there was nothing about it 'that needed to be explained. The judgment is therefore reversed, and the cause is remanded for a new trial.